ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-069, recommending on the record certified to the Board pursuant to Rule 1:20—4(f) (default by respondent), that SAMUEL RAK, formerly of LEONIA, who was admitted to the bar of this State in 1985, and who has been suspended from the practice of law since April 8, 2011, be disbarred for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to communicate), RPC 5.5(a) (practicing law while suspended), RPC 8.4(c) (conduct involving fraud, dishonesty, deceit or misrepresentation), and RPC 8.4(d) (engaging in conduct prejudicial to the administration of justice);
And SAMUEL RAK having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
*279It is ORDERED that SAMUEL RAK be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that SAMUEL RAK be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by SAMUEL RAK pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.